Citation Nr: 1609333	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-11 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right elbow disorder, claimed as nerve damage, as the result of VA treatment at the Oklahoma City VA Medical Center (VAMC), including as the result of a right elbow arthroscopy with debridement and loose body removal performed on May 19, 2011.

2.  Entitlement to a rating in excess of 10 percent prior to September 8, 2015, and to a rating in excess of 20 percent from September 8, 2015 forward, for service-connected left knee meniscal tear and degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982 and from June 1982 to November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A brief discussion of the procedural history is necessary to clarify the issues on appeal.  In a May 2011 rating decision, the RO denied a rating in excess of 10 percent for the Veteran's left knee disability, characterized as chondromalacia.  However, the RO did assign a temporary 100 percent disability rating for convalescence following a surgical procedure (left knee arthroscopy with partial medial meniscectomy and chondroplasty of the patella) from April 8, 2011 to May 31, 2011.  See also Report of General Information (VA Form 21-0820) dated March 1, 2011 (initiating an increased rating claim for his left knee disability).  In January 2012, the Veteran requested reconsideration of that decision.  See January 2012 Statement in Support of Claim (VA Form 21-4138).  

Meanwhile, the Veteran initiated a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a right elbow disorder, claimed as nerve damage, as the result of VA treatment at the Oklahoma City VAMC, including as the result of a right elbow arthroscopy with debridement and loose body removal performed on May 19, 2011.  See October 2011 Statement in Support of Claim (VA Form 21-4138).  

A February 2013 rating decision continued the 10 percent rating assigned his left knee chondromalacia.  That decision additionally denied entitlement to compensation under 38 U.S.C.A. § 1151 for the claimed right elbow disorder.  In a February 2013 statement, the Veteran disagreed with the RO's determination.  See 38 C.F.R. § 20.201 (2015).  An April 2013 statement of the case (SOC) continued to deny the claims, and the Veteran perfected his appeal as to these issues by a Substantive Appeal (VA Form 9) filed later that month.

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript has been associated with the file.

This case was previously before the Board in May 2015, at which time the Board remanded the claims for further evidentiary development.  

An October 2015 rating decision recharacterized the Veteran's left knee disorder as a meniscal tear and degenerative arthritis assigned an increased 20 percent evaluation, effective September 8, 2015.  But see AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

Accordingly, based on the foregoing, the claims currently before the Board have been characterized as reflected on the title page.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran did not incur any additional disability of the right elbow as a result of VA treatment at the Oklahoma City VAMC, including as the result of a right elbow arthroscopy with debridement and loose body removal performed on May 19, 2011; nor was any additional right elbow disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonably foreseeable as a result of VA treatment.

2.  The Veteran's left knee disorder is productive of slight recurrent lateral instability; dislocated left knee cartilage, with frequent symptoms of "locking," pain and effusion into the knee joint; and arthritis with flexion limited by weakened movement and excess fatigability.  There is no competent evidence of ankylosis, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A § 1151 for additional right elbow disability as a result of VA treatment are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2015).

2.  For the entire appellate period, the criteria are met for an evaluation of 10 percent, but no higher, for disability of the left knee based on slight recurrent lateral instability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, DC 5257 (2015).

3.  For the entire appellate period, the criteria are met for a separate evaluation of 20 percent for dislocated left knee semilunar cartilage.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, DC 5258 (2015).

4.  For the entire appellate period, the criteria are met for a separate evaluation of 10 percent, but no higher, for degenerative joint disease of the left knee based on limitation of flexion.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

As concerning his claim of entitlement to an increased rating for his left knee disability, a March 2011 letter provided all required notice, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim in May 2011.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  With regard to his claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right elbow disorder as the result of VA treatment, the Veteran was provided with the relevant notice and information in an April 2012 letter prior to the initial adjudication of this claim in February 2013.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187; 38 C.F.R. § 3.159(b); Mayfield, 444 F.3d at 1333-34.  Moreover, the Veteran has not alleged any notice deficiency during the adjudication of these claims.  Sanders, 556 U.S. at 407, 410.

The Veteran's service records, records of VA medical and surgical treatment, reports of VA examination, and lay statements and argument in support of his claim have been associated with the claims file, including the records the Board requested in its May 2015 remand.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, the Board finds that VA's duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c).

The Veteran has also been provided VA examinations and opinions in conjunction with his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA examinations were performed in May 2011, April 2012, and September 2015 to determine the ongoing severity of his service-connected left knee disability.  See 38 C.F.R. § 4.1 (for the purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide the relevant findings that enable the Board to make a fully informed decision on this claim, including a description of functional impairment caused by his left knee disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  Since the most recent September 2015 VA orthopedic examination, the Veteran has not alleged a significant worsening of his left knee disability.  Neither he nor his representative has challenged the adequacy of the September 2015 examination.  Thus, the September 2015 examination report is adequate for rating purposes and no prejudice exists.  Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Moreover, to the extent that any of the previous examinations were not sufficient, any deficiency has since been cured by the December 2012 VA orthopedic examination.  Additionally, the December 2012 VA examination and January 2013 report and opinion obtained concerning his claim for compensation pursuant to 38 U.S.C.A. § 1151 for a right elbow disorder as the result of VA treatment, is adequate as it is predicated on a review of the claims file, including his VA surgical records and records of VA pre- and post-operative treatment, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Stefl, 21 Vet. App. at 123; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.


II.  38 U.S.C.A. § 1151

The Veteran claims that he incurred additional disability affecting his right elbow, including nerve damage, as the result of VA treatment at the Oklahoma City VAMC.  Specifically, he maintains that his elbow disability worsened significantly following his right elbow arthroscopy with debridement and loose body removal performed on May 19, 2011. See, e.g., August 2014 Board Hearing Testimony.  He additionally asserts that VA's failure to provide him physical therapy and additional follow-up care following this procedure contributed to his additional right elbow disability.  See id.

With respect to claims filed on or after October 1, 1997 (see VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014).

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2015).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Turning to the evidence of record, in September 2010, the Veteran sustained a "throwing injury" to the right elbow.  See September 2010 VA Radiology Report.  He additionally began to experience "locking" of his elbow around that time.  See, e.g., May 2011 VA Physical Therapy Consultation Report; August 2014 Board Hearing Testimony; and January 2013 VA Elbow and Forearm Conditions Compensation and Pension (C & P) Examination Report (reviewing the Veteran's pertinent right elbow history).  Radiographic evaluation at that time reflected spurring of the lateral and medial epicondyles and at the radial head, a "well corticated osseous fragment" adjacent to the lateral epicondyle, and mild narrowing of the ulnohumeral joint.  See September 2010 VA Radiology Report.  The remaining visualized osseous architecture and alignment were within normal limits, and soft tissues were "unremarkable" with no evidence of displaced anterior or posterior humeral fat pad.  Id.  See also August 2009 VA Radiology Report (noting no acute fracture or dislocation, but finding moderate narrowing of the ulnohumeral joint space, mild to moderate degenerative spurring involving the distal humerus, proximal ulna, and the radial head, and an "oval bony fragment adjacent to the lateral epicondyle"); October 2010 VA Radiology Addendum (noting that "X-rays [of the right elbow] show post-traumatic degenerative changes").  

An October 2010 VA MRI report shows an impression of "[o]steoarthritic and/or old post-traumatic changes."  See October 2010 VA MRI Report.  Additionally, a November 2010 VA electromyographic (EMG) report reflects "very mild" right carpal tunnel syndrome, without evidence of cervical or ulnar radiculopathy.  See November 2010 VA Kinesiotherapy Consultation Report (noting normal right median motor nerve conduction velocity, with mildly prolonged distal latency of 4.8 msec and normal amplitude of 10 microvolts (mV); normal right ulnar median motor nerve conduction velocity, with normal distal latency of 2.8 msec and normal amplitude of 11.9 mV across the wrist and 12.4 mV across the elbow; slightly prolonged right median sensory nerve conduction velocity of 4.4 msec, with normal amplitude of 30 mV; normal right ulnar sensory nerve conduction of 2.4 msec, with normal amplitude of 10 mV).  

On orthopedic surgery consultation in December 2010, the Veteran exhibited right elbow extension limited to 22 degrees, flexion limited to 125 degrees, supination limited to 75 degrees, and pronation to 90 degrees.  See December 2010 VA Orthopedic Surgery Consultation Report.  See also 38 C.F.R. § 4.71, Plate I (2015) (reflecting that he normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees, with normal pronation from zero to 80 degrees and normal supination from zero to 85 degrees).  

In May 2011, the Veteran presented with right elbow pain, stiffness, and locking.  See VA Orthopedic Surgery Clinic Note.  An MRI take at that time reflected "radiocapitellar and ulnohumeral DJD," as well as a "probable loose body" in the right elbow.  See id.  He was thus scheduled for "right elbow scope removal of loose body, [and] extensive debridement."  Id.  

Prior to the right elbow arthroscopy with debridement and loose body removal, a full history was taken and the Veteran's informed consent was obtained.  See May 18, 2011 VA Consent Form; May 2011 VA Orthopaedic Surgery History & Physical Note.  See also May 2011 VA Pre-Procedure Consent Discussion Note (reflecting that "[t]he relevant aspects of the procedure, including indications, benefits, risks, and alternatives (including no treatment) have been discussed with [the Veteran] in language that he could understand.  [The Veteran] indicated comprehension of the discussion and had an opportunity to ask questions.  [The Veteran] reached a decision without any coercion by the practitioner.  [The Veteran] consented to the procedure.").

On May 18, 2011, the Veteran underwent right elbow arthroscopy with debridement and removal of 1.5 cm loose body.  See May 2011 Orthopedic Surgery Operative Note.  The preoperative diagnosis was "[r]ight elbow arthritis and loose body" and remained unchanged postoperatively.  See id.  The arthroscopy revealed "arthritis of all compartments[,] large osteophytes posteriorly most significant in the olecranon fossa[, and a] 1.5 cm calcified loose body in posterior joint."  Id. 

Postoperatively, the Veteran "had normal sensation to light touch to the median, ulnar, and radial nerves," as well as "a 2+ radial pulse."  See May 2011 Orthopedic Surgery Operative Note Addendum.  Further, his "Median, Radial, Ulnar, AIN, PIN motor function were intact distally as well."  Id.  Upon hospital discharge, the Veteran was instructed to begin "working on range of motion of [his] elbow immediately" and to "start physical therapy as soon as possible."  See May 2011 VA Orthopaedic Surgery Discharge Instructions (adding that the Veteran was to "work on bending and straightening [his] elbow[ and] also work on turning [his] palm up and down with [his] elbow held at [his] side").

The Veteran was seen by a VA physical therapist in May 2011, several days following his right elbow arthroscopy.  See May 25, 2011 VA Physical Therapy Consultation Report.  At that time, he exhibited right elbow extension limited to 15 degrees, flexion limited to 135 degrees, normal pronation, and minimally decreased pronation.  Id.  The VA physical therapist provided him a home exercise program, instructing him in and assisting him with range of motion exercises for his right upper extremity.  Id.  He was to continue these home exercises on a daily basis.  Id.  He was additionally instructed to continue VA physical therapy 2 times per week for 4 weeks.  Id.  On follow-up physical therapy appointment in June 2011, the Veteran "stated that he has not really been doing his exercises, but has been working in his garden and using his arm a lot."  See June 2011 VA Physical Therapy Note.  Further, the Veteran reported that he "still has some of the symptoms that he had before surgery with occasional shooting pain running down to the hand and up to the shoulder."  Id.  Despite this, the VA physical therapist found that the Veteran was "progressing well" with normal range of motion, strength, and function.  Id.  Further physical therapy appointments were discontinued at that time.  Id.  

On follow-up orthopedic appointment in June 2011, the Veteran was said to be "doing well," and it was noted that he had already begun physical therapy.  See June 2011 Orthopaedic Surgery Clinic Note.  His range of Motion was from 0 to 130 degrees.  See id.  Postsurgical VA radiology records reflect "[a]rthritic and possible post traumatic changes of the right elbow" but note that the right elbow appearance is "not significantly changed" from the prior preoperative radiographic examination findings.  See May 2011 VA Radiology Report (noting "spurring and hypertrophy of the medial and lateral humeral epicondyles"; "an ossific density in the soft tissues adjacent to the lateral epicondyle measuring 1.0 x 0.6 cm"; "spurring along the ventral and dorsal aspects of the radial head/neck junction"; and "narrowing of the ulnohumeral joint space").  See, too, February 2012 VA Radiology Report (showing "[p]osttraumatic degenerative changes at the radial head consisting of circumferential osteophytosis [that] are stable" and "a small lateral condylar enthesophyte"; but noting "no displaced fracture or dislocation" and "[n]o obvious free osseous bodies . . . in the joint space.")

On orthopedic follow-up in October 2011, the Veteran reported that he "continue[d] to have pain and catching after surgery."  See October 2011 VA Orthopaedic Surgery Consultation Note.  His VA treating physician further noted that the Veteran was unable to move his elbow, and attempts to do so elicited severe pain.  See id.  See also September 2011 VA Primary Care Note (stating that Veteran had right elbow arthroscopic surgery and now has limited range of motion (ROM) of the elbow; and reflecting the Veteran's report that "[n]ow the elbow pain is worse than before and now feels like a nerve impingement in the arm").

Additionally, an October 2011 VA EMG report reflects "electrophysiologic evidence for mild right carpal tunnel syndrome [and] mild nonlocalising right ulnar neuropathy with sensory axonal loss."  See October 2011 VA Neurology Consultation Report (noting that a motor nerve conduction study reflected normal distal latencies, amplitudes, conduction velocities and F latencies for the right median and ulnar nerves; and stating that that a sensory nerve conduction study showed that "[t]he right median sensory nerve action potential had prolonged latency with mild decreased amplitude both on antidromic and palmar studies[ and that t]he right ulnar sensory nerve action potential had mild decreased amplitude")

In December 2011, the Veteran reported experiencing severe, chronic right elbow pain, exacerbated by movement, since his May 2011 arthroscopy.  See December 2011 VA Comprehensive Pain Assessment.  His right elbow range of motion was from 5 degrees of extension to 130 degrees of flexion, with full pronosupination.  See December 2011 VA Orthopaedic Surgery Clinic Note.  Further, the VA orthopedic surgeon reported that he "[d]iscussed with [the Veteran] at length that he has extensive DJD of the elbow" which was the likely cause of his reported symptomatology."  See December 2011 VA Orthopaedic Surgery Clinic Note Addendum.

In January 2012, the Veteran's VA treating physician placed him on a permanent 5 pound lifting restriction on the right side, based on a review of the pre- and post-operative radiographic evidence reflecting the continued presence of extensive degenerative joint disease of the right elbow.  See January 2012 VA Orthopaedic Surgery Note (reflecting the Veteran's report that "his elbow no longer intermittently 'locks' when he moves it, but that his elbow is otherwise no better than it was prior to surgery"; noting the Veteran's assertion that "before the operation his elbow was only painful when it 'locked' but now it is painful when he lifts objects, sometimes even light objects"; and stating that the Veteran has been on a 15 pound lifting restriction following his May 2011 arthroscopic surgery).  

On VA orthopedic evaluation in February 2012, the Veteran's right elbow evidenced extension limited to 20 degrees (versus slight hyperextension of his left elbow), flexion limited to 130 degrees (versus about 142 degrees for his left elbow), supination to 68 degrees (versus 80 degrees for his left elbow), and pronation to 80 degrees (versus 90 degrees for his left elbow).  See February 2012 Orthopaedic Surgery Clinic Note.  He had reduced grip and pinch strength on the right versus the left side, but reported normal sensation on light touch examination of his hand.  Id.  X-rays taken at that time revealed "prominent osteophytes of the radial head along with some calcification along the lateral aspect of his elbow (which [is apparently] extra-capsular) and mild joint space narrowing."  Id.  The impression was degenerative joint disease of right elbow.  Id.  

December 2012 VA radiology records note an impression of right elbow degenerative changes of the medial and lateral epicondyles region, which "may be increased in degree at the medial epicondyle area" since the prior October 2010 report.  See December 2012 VA Radiology Report.  Additionally, degenerative changes at the remaining elbow joint region were present, mirroring the October 2010 findings.  See id. (reflecting findings of "[d]egenerative enthesophyte formation projects at the medial and lateral epicondyle region"; "[o]void shaped osseous density at the lateral epicondyle region"; "[d]egenerative spurring at the radial head region"; and "[d]egenerative spurring at the proximal ulna region").

The Veteran underwent VA examination in December 2012, at which time he was diagnosed with degenerative joint disease and carpal tunnel syndrome of the right elbow.  See January 2013 VA Elbow and Forearm Conditions C & P Examination Report; January 2013 VA Elbow and Forearm Conditions Disability Benefits Questionnaire (DBQ); January 2013 VA Peripheral Nerves Conditions DBQ.  The Veteran complained of "shooting pains from his right elbow" that "radiate up to shoulder and down to fingers . . . and may occur up to 5 [times] a day . . .  with minimal movement in his arm/elbow."  See January 2013 VA Elbow and Forearm Conditions DBQ.  Right elbow flexion was to 130 degrees, and extension was limited to 10 degrees, and supination was limited to 30 degrees or less.  Id.  There was no additional limitation of motion on repetitive use testing.  Id.  Peripheral nerves examination reflected "[n]o evidence of peripheral neuropathy."  See January 2013 VA Peripheral Nerves Conditions DBQ.  Right hand grip was "less than left but still very effective."  Id.  Additionally, the Veteran demonstrated "good [right] arm/elbow/hand function[,] . . . normal finger thumb approximation, normal sensory ability, including vibratory, spur wheel, and monofilament testing on both arms and hands."  Id.  

The VA examiner found that the "Veteran's complaints of 'pinched nerve' after surgery are misplaced."  Id.  Rather, his neurological examination and the EMG tests of record "do not verify significant peripheral neuropathy."  Id.  In this regard, his functional examination is unchanged compared to examination before surgery.  Id.  The examiner opined that his subjective symptoms are likely due to "arthritis/DJD in his elbow as documented by serial imaging studies and found at the time of his elbow arthroscopy."  Id.  

As to the question of the effect of VA treatment on the Veteran's right elbow disability, the VA examiner found that there existed no additional residual disability following the May 2011 right elbow arthroscopy.  Id.  Moreover, the VA examining orthopedist found no carelessness, negligence, lack of skill, or similar incidence of fault on the Part of VA; noted that there was no evidence of any event not reasonably foreseeable; and further found no failure on the part of the VA to timely diagnose and/or properly treat the claimed disability.  The VA examiner reasoned as follows:  

The veteran is known to have significant arthritis in his right elbow as documented by x-rays, MRI, and findings noted at the time of his elbow arthroscopy surgery.  He is also known to have mild carpal tunnel syndrome from his EMGs done on 11-4-2010(preop) and 10-5-2011(postop).  He also has mild ulnar neuropathy.  All of his nerve conditions are "mild" per the Neurologist interpreting the EMG studies.  His symptoms are far out of proportion to his exam and EMG results.  His serial EMGs show an unchanged condition.  His symptoms do not correlate with a nerve distribution pattern but would be quite compatible with his long standing arthritis condition and occupation as a carpenter.

His symptoms are more in keeping with arthritis changes from his known DJD.  His physical examination does not show any abnormality with regard to evaluation of his peripheral nerves (negative Phelan's and Tinnell's signs).  It is interesting that he now has post-op complaints of decreased range of motion of the right elbow when he had the same decreased ROM before surgery as after.  The Veteran states his arm "won't straighten out"-when in actuality it straightens out as much as it did before surgery.

It is more likely as not that his right elbow symptoms are related to degenerative arthritis related to a lifetime of hard physical work ("carpenter all [his] life") and less likely related to any untoward effects from surgery.  His carpal tunnel syndrome on EMG was present prior to surgery and his ulnar nerve sensory dysfunction is mild-so minor as to not be apparent on physical exam but only by EMG.  Also, the ulnar sensory nerve distribution does not correlate with any of his symptoms.  Carpal tunnel syndrome/median nerve and ulnar nerve entrapment syndrome are both common and are frequently associated with physical activity and active physical occupations.

It is less likely as not that a new disability occurred or his claimed disability worsened as a result of the VA treatment.  He started with a decreased elbow Range of Motion from arthritis and still has essentially the same Range of motion now, after the surgery.  He started with a mild neuropathy and still has a mild neuropathy after the surgery.  Surgery was done to remove a loose body in the joint (which was done successfully).

It is less likely as not that any additional disability occurred as a result of carelessness, negligence, lack of skill, or similar incidence of fault.  There is no additional disability.  There is nothing to suggest that the procedure was done with anything less than skill and professionalism by the attending VA staff.  Follow up was satisfactory and unremarkable.

It is less likely as not that any additional disability could be foreseen by a reasonable provider.  There was no additional disability.  While every invasive procedure has risks and challenges, these are anticipated and the patients are monitored for these incidents/events before, during, and after the procedure-as was done in this case.  There is nothing to suggest any untoward event occurred during this Veteran's treatment.

It is less likely as not there was failure on the part of the VA to timely diagnose and/or properly treat the claimed disability and allowed the disability to continue or worsen.  There is no additional disability to diagnose or treat.  Follow up was as would be expected and documents a normal recovery.

A January 2013 EMG report performed subsequent to the December 2012 VA examination reflects "mild" right carpal tunnel syndrome and "mild" right sensory ulnar neuropathy, with "[n]ormal right motor ulnar nerve."  See January 2013 VA Neurology Consultation Report (reflecting normal right median motor nerve conduction velocity, with prolonged distal latency of 5.1 msec and normal amplitude of 11.8 mV; normal right ulnar median motor nerve conduction velocity across the wrist and elbow, with distal latency of 2.7 msec and amplitudes of 12.7 mV, 12.9 mV, and 12.2 mV; prolonged right median sensory nerve conduction velocity of 4.3 msec, with amplitude of 24 mV; right ulnar sensory nerve conduction was absent).  Additionally, the VA neurologist noted that the January 2013 study was "similar to the one done in October 2011."  Id.  

Based on the foregoing, the Board finds that benefits under 38 U.S.C.A. § 1151 are not warranted in this case.  Initially, the Board reiterates that, for compensation under 38 U.S.C.A. § 1151, there is a requirement that there be additional disability as the result of VA medical treatment.  In this matter, the competent medical evidence of record reflects that the Veteran did not incur any additional disability resulting from his May 2011 right elbow arthroscopy and loose body removal, either in the form of additional neurologic pathology or additional orthopedic disability.  Specifically, the postoperative electromyography and nerve conduction studies remain essentially unchanged from the preoperative results.  See November 2010 VA Kinesiotherapy Consultation Report (reporting the results of November 2010 EMG testing); October 2011 VA Neurology Consultation Report (reporting the results of October 2011 EMG testing); January 2013 VA Neurology Consultation Report (reporting the results of January 2013 EMG testing).  Moreover, the Veteran's treatment records, both prior to his May 2011 right elbow arthroscopy and in the many years since, reflect relatively unchanged right elbow range of motion following the surgery.  Compare December 2010 VA Orthopedic Surgery Consultation Report (showing right elbow extension limited to 22 degrees, flexion limited to 125 degrees, supination limited to 75 degrees, and pronation to 90 degrees) with December 2011 VA Comprehensive Pain Assessment (showing right elbow extension to 5 degrees, flexion to 130 degrees, and full supination and pronation) and February 2012 Orthopaedic Surgery Clinic Note (showing right elbow extension limited to 20 degrees, flexion to 130 degrees, supination to 68 degree, and pronation to 80 degrees).  

Moreover, the December 2012 VA examiner opined, based on a review of the pertinent evidence of record, a consideration of the Veteran's history, and an examination of the Veteran, that there was no additional disability following the May 2011 right elbow arthroscopy.  See January 2013 VA Elbow and Forearm Conditions C & P Examination Report.  See also Nieves-Rodriguez, 22 Vet. App. at 304 (probative value of a medical opinion comes from its reasoning); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as to any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.).  And there is no medical opinion evidence to the contrary.  

Therefore, under 38 C.F.R. § 3.361(b), the Veteran cannot be said to have any "additional disability."  As the overall weight of the evidence is against a finding that the Veteran incurred additional disability as a result of VA treatment, the Board finds that the criteria for compensation under 38 U.S.C.A. § 1151 have not been met.

The Board acknowledges the Veteran's competent complaints of increasing right elbow symptomatology following his May 2011 arthroscopy.  See, e.g.,  September 2011 VA Primary Care Note (reflecting the Veteran's report that "[n]ow the elbow pain is worse than before [the surgery] and now feels like a nerve impingement in the arm"); October 2011 VA Orthopaedic Surgery Consultation Note (reporting that he "continue[d] to have pain and catching after surgery" and noting that the Veteran was unable to move his elbow and attempts to do so elicited severe pain); December 2011 VA Comprehensive Pain Assessment (reflecting the Veteran's complaints of severe, chronic right elbow pain, exacerbated by movement, since his May 2011 arthroscopy); August 2014 Board Hearing Transcript (reporting increased symptoms since the surgery).  See also Barr, 21 Vet. App. at 307-308 (holding that lay testimony is competent to establish the presence of observable symptomatology).  As well, the Board recognizes that the Veteran's VA treating physician placed him on a permanent 5 pound lifting restriction approximately 6 months following the right elbow arthroscopy.  See January 2012 VA Orthopaedic Surgery Note (instituting a permanent 5 pound lifting restriction, noting that the Veteran had been on a 15 pound lifting restriction following his May 2011 arthroscopic surgery, and reflecting the Veteran's report that "his elbow no longer intermittently 'locks' when he moves it, but that his elbow is otherwise no better than it was prior to surgery").

However, even assuming for the sake of argument that these reported symptoms and restrictions represented an increased right elbow pathology, there is no indication that, in performing the May 2011 right elbow surgery and the subsequent follow-up care, VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  See also 38 C.F.R. § 3.361(c)(1) (Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.).

In this regard, the December 2012 VA examiner opined that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  Rather, the VA examiner noted that there is no evidence "that the procedure was done with anything less than skill and professionalism by the attending VA staff."  See January 2013 VA Elbow and Forearm Conditions C & P Examination Report.  Furthermore, "[f]ollow up was satisfactory and unremarkable."  Id.  And there is no medical opinion or evidence of record suggesting otherwise.  

The record additionally reflects that the Veteran was advised of the relevant aspects of the surgery, including "indications, benefits, risks, and alternatives (including no treatment)."  See May 2011 VA Pre-Procedure Consent Discussion Note.  See also May 18, 2011 VA Consent Form.  The Veteran indicated comprehension of the discussion, was provided an opportunity to ask questions concerning the surgery and any attendant risks, and consented to the procedure in writing, "without any coercion by the practitioner."  See id.  

Accordingly, the evidence fails to show either any failure on VA's part to exercise the degree of care that would be expected of a reasonable health care provider, or a lack of informed consent.  See 38 C.F.R. § 3.361(d)(1).  

Further, the development of additional neuropathic and/or orthopedic symptoms, including pain, was not an event not reasonably foreseeable.  Again, the evidence reflects that the Veteran was specifically advised of the risks of the arthroscopic surgery.  See May 18, 2011 VA Consent Form.  Moreover, as found by the December 2012 VA examining orthopedist, "every invasive procedure has risks and challenges[.  T]hese are anticipated and the patients are monitored for these incidents/events before, during, and after the procedure-as was done in this case."  Accordingly, the evidence shows that additional post-surgical pain and functional limitation is not an event not reasonably foreseeable, since the examiner explained that this was a possible adverse outcome of any surgery.  See January 2013 VA Elbow and Forearm Conditions C & P Examination Report.  See also 38 C.F.R. § 3.361(d)(2) (providing, in pertinent part, that in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32).  

Thus, even if there was additional disability attributable to the May 2011 surgery, which, as discussed above, there is not, compensation under 38 U.S.C.A. § 1151 is still unwarranted.  

The Board has considered the Veteran's own statements made in support of his claim, including those made at his August 2014 Board hearing and in multiple submissions throughout the pendency of this claim.  The Board has additionally considered the testimony of his spouse.  However, neither the Veteran nor his spouse has demonstrated any specialized knowledge or expertise to indicate a capability to render a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely the diagnosis and etiology of any orthopedic or neuropathic right elbow pathology, such an opinion falls outside the realm of common knowledge of a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309 (finding lay testimony competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Rather, it requires an understanding of how such a surgical procedure is performed, including the basic standards of care in performing this procedure, and what are its known risks and possible consequences, and these considerations require medical expertise.  

In light of the medically complex nature of this issue, although lay testimony may be competent evidence with respect to both the diagnosis and the etiology or cause of a disability, the determination in this case requires medical expertise and accordingly a competent medical opinion.  Moreover, irrespective of whether the Veteran's opinion constitutes competent evidence, his rationale is deficient as it is solely based on the erroneous deduction that if there are post-operative residuals or side effects, then necessarily the surgery was faulty in some manner, or there was an event not reasonably foreseeable.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  As noted above, the presence of post-operative residuals cannot alone establish either element of an 1151 claim.  Consequently, the Veteran's opinion also lacks probative value based on the deficiency in the rationale provided.  See id.; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

The Veteran's lay opinion is thus outweighed by the VA medical opinion, which was rendered by a medical professional who provided a specific explanation for the conclusion reached based on a consideration of the Veteran's history, an examination of the Veteran, and a review of the pertinent evidence of record, including the surgery report and post-operative treatment records.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481.  The Board finds that unlike the Veteran, the VA examiner possesses the medical expertise to evaluate whether additional disability exists, whether there was fault in the manner in which the surgery was performed, and whether there were consequences that were not reasonably foreseeable.

Finally, the Veteran has argued that VA's failure to provide him physical therapy resulted in his additional right elbow pathology.  See, e.g., August 2014 Board Hearing Testimony (contending that "[i]t was at least three or four months after [the surgery] before somebody suggested why haven't you had physical therapy").  In this regard, as noted, causation can be established where "VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress" of the disability.  38 C.F.R. § 3.361(c)(2).  

However, the evidence of record reflects that the Veteran was provided physical therapy within a week following his surgery.  See May 25, 2011 VA Physical Therapy Consultation Report.  Specifically, the VA physical therapist outlined a home exercise program and instructed the Veteran on the types of exercises he was to do in order to continue his home-based program of physical therapy.  Id.  The Veteran failed to comply with this program, stating at a June 2011 physical therapy appointment that he "has not really been doing his exercises."  See June 2011 VA Physical Therapy Note.  In this regard, as noted above, additional disability caused by a Veteran's failure to follow properly given medical instructions is not "caused by hospital care, medical or surgical treatment, or examination."  38 C.F.R. § 3.361(c)(3).  Accordingly, compensation under 38 U.S.C.A. § 1151 for additional residual disability on the basis of VA physical therapy, or lack thereof, following his May 2011 right elbow arthroscopy is also unwarranted.  

In sum, the medical evidence of record reflects that the Veteran did not incur any additional disability of the right elbow as a result of VA treatment at the Oklahoma City VAMC, including as the result of a right elbow arthroscopy with debridement and loose body removal performed on May 19, 2011.  Moreover, there is no competent evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, nor is there evidence of the occurrence of an event not reasonably foreseeable as a result of the VA treatment.  Thus, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to compensation under 38 U.S.C.A. § 1151 for any residuals of the May 2011 VA right elbow arthroscopy is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.  Increased Rating

Historically, the RO originally granted service connection for chondromalacia and/or patella instability of left knee in a June 1989 rating decision, assigning a noncompensable (0 percent) rating from December 8, 1988.  A January 1993 rating decision granted an increased 10 percent rating for the Veteran's left knee chondromalacia with laxity, effective from November 16, 1992.  The Veteran filed the current increased rating claim for his left knee disability in March 2011.  

As discussed in the introduction above, a May 2011 rating decision denied entitlement to a disability rating in excess of 10 percent for the Veteran's left knee disability and granted a temporary 100 percent disability rating from April 8, 2011 to May 31, 2011 for convalescence following the left knee arthroscopy with partial medial meniscectomy and chondroplasty of the patella.  Subsequently, the Veteran was granted and increased 20 percent rating for left knee meniscal tear and degenerative arthritis (previously rated as left knee chondromalacia), effective September 8, 2015.  See October 2015 Rating Decision.  

A.  Legal Criteria for Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2014).

The Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Additionally, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Diagnostic Codes (DCs) relevant to knee disabilities include 5003, 5010, and 5256 through 5263.  Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256. 

Under Diagnostic Code 5257, other knee impairment is evaluated based upon recurrent subluxation and/or lateral instability.  This Diagnostic Code provides that a 10 percent disability rating is warranted for slight disability, a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.  38 C.F.R. § 4.71a.  See also Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that DC 5257 is not predicated on loss of range of motion).

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6

Diagnostic Code 5258 provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a

Diagnostic Code 5259 provides for the assignment of a single 10 percent rating for removal of the semilunar cartilage, symptomatic.  Id.  

Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.  Id.  

Also, Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.  Id.  

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).  Moreover, VAOPGCPREC 23-97 held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

B.  Analysis

As noted, the Veteran is currently in receipt of a 20 percent rating for left knee meniscal tear and degenerative arthritis, from September 8, 2015 forward, under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5258 pertaining to degenerative arthritis, rated on the provisions regarding dislocation of the semilunar cartilage.  See 38 C.F.R. § 4.27 (2015) (providing that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  

For the period prior to September 8, 2015, his left knee disorder was rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5014-5257 pertaining to osteomalacia, rated on the provisions regarding recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.27.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5014 (reflecting that osteomalacia is to be rated as limitation of motion or, if no compensable limitation of motion is shown, as degenerative arthritis pursuant to Diagnostic Code 5003).  

The Veteran maintains that his service-connected left knee disorder, diagnosed as chondromalacia, degenerative joint disease (arthritis), and medial meniscus tear, is more severely disabling than reflected in the ratings currently assigned.  Considering the medical and lay evidence of record, the Board finds that a separate 10 percent rating is warranted for the entire appellate period for slight lateral instability of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Additionally, the Board finds that the Veteran's left knee disability warrants a rating of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5258, based on dislocation of the semilunar cartilage resulting in frequent episodes of "locking," pain, and effusion, for the entire appellate period.  Finally, the Board finds that a separate 10 percent rating is also warranted for the Veteran's diagnosed left knee arthritis for the entire appellate period on the basis of functional loss due to weakness and excess fatigability under 38 C.F.R. § 4.71a, Diagnostic Code 5260.


(i)  Left Knee Instability

A separate, compensable rating is warranted for instability under 38 C.F.R. §4.71a, DC 5257 for the entire appellate period.  In this regard, as noted, the Veteran was in receipt of a 10 percent rating pursuant to DC 5257 for left knee instability until September 8, 2015.  See January 1993 Rating Decision (granting an increased 10 percent rating for the Veteran's left knee chondromalacia with laxity, effective from November 16, 1992); May 2011 Rating Decision (granting a temporary 100 percent disability rating from April 8, 2011 to May 31, 2011 for convalescence following left knee surgery; and continuing the 10 percent rating under DC 5257 for the left knee chondromalacia from June 1, 2011 forward); October 2015 Rating Decision (implementing an increased, 20 percent rating under diagnostic code 5258 for frequent episodes of left knee "locking" and pain).  

However, the Veteran has consistently reported experiencing left knee instability throughout the entire appellate period.  See, e.g., March 2011 VA Orthopedic Surgery Consultation Report (noting that the Veteran has a history instability of the left knee); May 2011 QTC Examination Report (reflecting the Veteran's reports of his left knee giving way); September 2015 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) (noting that his left knee "occasionally goes out"); August 2014 Board Hearing Transcript (reflecting the testimony of the Veteran and his wife attesting to his left knee instability).  In this regard, the Board observes that the Veteran is competent to report on factual matters of which he has firsthand knowledge, including experiencing instability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  And the Board finds the Veteran's statements regarding experiencing symptoms such as instability associated with the left knee disability to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must assess the credibility and weight of the evidence).  

Despite this, objective strength and joint stability tests conducted at VA examinations and in treatment records were negative for instability, recurrent subluxation or dislocation throughout the appeal period.  See, e.g., May 2011 QTC Examination Report; April 2012 VA Knee and Lower Leg Conditions DBQ; September 2015 VA Knee and Lower Leg Conditions DBQ.  Importantly, however, the rating schedule does not require objective medical evidence to substantiate instability.  

Rather, considering the consistent, competent, and credible reports of the Veteran of symptoms of instability throughout the appeal period, as well as the prescription of a knee brace and his VA treating Physician's reports of a history of left knee instability, the Board finds that a separate 10 percent rating for slight instability of the left knee is warranted for the entire appellate period, including for the period from September 8, 2015 forward.  See 38 C.F.R. §4.71a, DC 5257 (providing for a 10 percent rating for "slight" recurrent subluxation or lateral instability, a 20 percent rating for "moderate" recurrent subluxation or lateral instability, and a 30 percent rating for "severe" recurrent subluxation or lateral instability); Hart, 21 Vet. App. at 509-510.  See, too, Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must assess the credibility and weight of the evidence).

Given that the Veteran's left knee instability has not resulted in positive objective joint stability testing, and considering the Veteran's subjective reports indicating infrequent episodes of instability with minimal impact on daily functioning, the Board cannot conclude the Veteran's left knee disability has resulted in either moderate or severe instability.  See 38 C.F.R. §4.71a, DC 5257 (providing for a 30 percent rating for "severe" recurrent subluxation or lateral instability, a 20 percent rating for "moderate" recurrent subluxation or lateral instability; and a 10 percent rating for "slight" recurrent subluxation or lateral instability).  Accordingly, a rating in excess of 10 percent for the Veteran's left knee instability is not warranted at any point during the appeal period.


(ii)  Dislocation of the Left Knee Meniscus (Semilunar Cartilage)

Next, based on the record, the Board finds that the Veteran is entitled to a separate, 20 percent rating for his left knee dislocated semilunar cartilage under 38 C.F.R. §4.71a, DC 5258, for the entire appellate period, so not only since September 8, 2015.  

In this regard, the RO assigned the current 20 percent rating effective the date of the September 2015 VA examination report, which noted the Veteran's meniscus pathology, including previous partial meniscectomy, and documented symptomatology attributable to his left knee meniscal tear including frequent episodes of joint "locking" and chronic left knee pain.  See September 2015 VA Knee and Lower Leg Conditions DBQ; October 2015 Rating Decision.  

However, VA treatment records reflect that the Veteran has exhibited pathology of the meniscus (semilunar cartilage) for the entirety of the appellate period.  See, e.g., March 2011 VA Orthopedic Surgery Consultation Report (noting that an "MRI scan of the left knee is very suggestive of a tear of the posterior half of the medial meniscus [semilunar cartilage]"); March 2011 VA History and Physical Examination Report (reflecting an impression of "torn medial meniscus left knee"); April 2011 VA Operative Report (reflecting a postoperative diagnoses of "Tear of medial meniscus left knee"); September 2011 Orthopedic Surgery Consultation Report (reflecting that the Veteran had "severe arthritic changes around his patella with even 1 area of complete loss of joint cartilage, which was grade 4").  Additionally, VA records reflect consistent notations of left knee symptoms including chronic pain, effusion, and locking.  See, e.g., February 2011 VA Radiology Report (reflecting the presence of a "new small suprapatellar effusion"); April 2011 VA Orthopedic Surgery Follow-Up Note (describing a "a moderate effusion to the left knee"); September 2011 VA Orthopedic Surgery Consultation Report (noting the Veteran's complaints of persistent patellofemoral joint pain); April 2012 VA Knee and Lower Leg Conditions DBQ (noting "frequent episodes of joint pain" to be a symptoms of the Veteran's diagnosed left meniscal tear); September 2015 VA Knee and Lower Leg Conditions DBQ (noting frequent episodes of joint "locking" and popping).  

As such, the separate 20 percent rating under DC 5258 is assigned effective from March 1, 2011.  See Report of General Information (VA Form 21-0820) dated March 1, 2011 (initiating an increased rating claim for his left knee disability).  See, too, Hart, 21 Vet. App. at 509-510.  This is the maximum schedular rating under this diagnostic code.  See 38 C.F.R. §4.71a, DC 5258.

The Board recognizes that a separate compensable rating has been assigned under DC 5257, as discussed above.  See VAOPGCPREC 23-97 (July 1997) and VAOPGCPREC 9- 98, (August, 1998) (holding that separate ratings may be assigned for arthritis of the knee with limited motion and instability of the knee and/or cartilage impairment with associated locking and effusion); Esteban, 6 Vet. App. 259.  However, the symptomatology associated with the dislocated semilunar cartilage (i.e., chronic pain, popping, and frequent episodes of joint locking) does not necessarily overlap with instability of the knee under DC 5257.  Accordingly, a separate rating under DC 5258 does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.


(iii)  Functional Loss Due to Weakness and Excess Fatigability

The Board also finds that a minimum 10 percent rating is warranted for the left knee on based on evidence of functional loss due to weakness and excess fatigability.  

In this regard, as noted, VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 (and, by extension, DC 5258).  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604.  See also  VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (holding that, when x-ray findings of arthritis are present and a Veteran's knee disability is rated under DC 5257, the Veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain).  More recently, VA's General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Accordingly, where, as here, a Veteran is in already in receipt of separate ratings for a knee disorder under DCs 5257 and 5258, the assignment of yet another additional disability rating based on evidence of arthritis with limitation of motion under DCs 5260 or 5261 would not violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  

VA treatment records dated in April 2011 reflect the presence of left knee degenerative joint disease (arthritis).  See, e.g., April 2011 VA Operative Report (reflecting findings of left knee arthroscopy of "marked degenerative changes"); September 2011 Orthopedic Surgery Consultation Report (reflecting that the April 2011 left knee arthroscopy found "severe arthritic changes around his patella"); April 2012 VA Knee and Lower Leg Conditions DBQ (diagnosing left knee degenerative joint disease).  

The Veteran's left knee was found to exhibit full range of motion on VA examination in May 2011, April 2012, and September 2015.  See May 2011 QTC Examination Report; April 2012 VA Knee and Lower Leg Conditions DBQ; September 2015 VA Knee and Lower Leg Conditions DBQ.  See also 38 C.F.R. § 4.71, Plate II.  Accordingly, a compensable evaluation(s) on the basis of limitation of flexion and/or extension is not warranted.  See 38 C.F.R. § 4.71, DCs 5260 and 5261.

However, the Veteran has consistently maintained throughout the appellate period that his left knee disability is productive of functional limitations including painful motion, weakness, and excess fatigability.  See, e.g., March 2011 VA History and Physical Examination Note (noting left knee symptomatology including weakness); May 2011 QTC Examination Report (reporting symptoms including weakness, lack of endurance and fatigability, and painful motion); August 2014 Board Hearing Transcript (reporting left knee "loss of strength"); September 2015 VA Knee and Lower Leg Conditions DBQ (noting his difficulty with knee strength, especially when rising from a squatting position).  And the Board finds that the Veteran's competent statements and testimony concerning the functional effect of his left knee disability to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a Veteran is competent to report observable symptomatology); see, too, Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).

As discussed, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors, including weakness, excess fatigability, or incoordination.  See id.; see also 38 C.F.R. §§ 4.40, 4.45 (reflecting that, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to factors including painful movement, weakened movement, excess fatigability, and/or incoordination).  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Here, as noted, the Veteran's left knee range of motion has not met the criteria for a compensable evaluation at any point during the appellate period.  In such a circumstance, when there is "no actual or compensable limitation of motion," compensation for functional limitation in the form of pain is limited to a single 10 percent disability rating per joint.  See Mitchell, 25 Vet. App. at 36.  However, the Veteran's symptom of chronic pain is already contemplated in the separate 20 percent rating assigned under DC 5258 for dislocation of the semilunar cartilage with frequent episodes of locking and pain.  See 38 C.F.R. § 4.71a, DC 5258.  Thus, assigning a separate 10 percent rating under DC 5003-5260 for limitation of motion due to pain would amount to impermissible pyramiding, as it would result in compensating the Veteran twice for the same manifestation of his knee disability.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  

While chronic pain is accounted for in the rating under DC 5258, the Veteran's additional functional limitations of weakness and excess fatigability are not contemplated in the relevant rating criteria or in the separate ratings under DCs 5257 and 5258.  See, generally, 38 C.F.R. § 4.71a.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  

Accordingly, given the medical and lay evidence of record reflecting that the Veteran's left knee arthritis has been productive of functional limitation including weakness and excess fatigability throughout the appellate period, and considering that these limitations are not contemplated by the separate ratings currently assigned, the Board finds that the criteria for a separate rating of 10 percent under DC 5003-5260 are met for the entire period on appeal.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  See, too, Hart, 21 Vet. App. at 509-510.

Because neither left knee flexion nor extension have manifested to a compensable level, even when taking into consideration the Veteran's functional loss due to pain, weakness, and excess fatigability, a rating in excess of 10 percent for limitation of motion is not warranted.  See 38 C.F.R. § 4.71, DCs 5260 and 5261; Lichtenfels, 1 Vet. App. 484, 488 (1991).


(iv)  Other Diagnostic Codes

The evidence of record does not reflect that the Veteran is entitled to higher or separate ratings under other Diagnostic Codes pertaining to the knee.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this regard, there is no evidence suggesting that the Veteran has had ankylosis of the knee, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim.  Thus, DC's 5256, 5262, and 5263, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a.

Moreover, although the Veteran has a history of a left knee partial meniscectomy, granting a separate 10 percent disability rating under DC 5259 (the maximum possible rating for symptomatic removal of the semilunar cartilage) would constitute impermissible pyramiding because both DC 5259 and DC 5258 (under which the Veteran has a 20 percent rating) compensate for the symptoms associated with meniscal dysfunction.  See 38 C.F.R. § 4.71a.  See also 38 C.F.R. § 4.14.

In sum, the evidence shows that the Veteran's left knee disability warrants a rating of 20 percent under DC 5258, based on dislocation of the semilunar cartilage resulting in frequent episodes of locking and pain, for the entire appellate period.  See 38 C.F.R. § 4.71a.  Additionally, a separate 10 percent rating is warranted for the entire appellate period for slight lateral instability of the left knee under DC 5257.  See id.  Finally, a separate 10 percent rating is also warranted for the Veteran's diagnosed left knee arthritis for the entire appellate period on the basis of functional loss due to weakness and excess fatigability under DC 5003-5260.  See id.  The preponderance of the evidence, however, weighs against the assignment of higher or separate ratings than those granted in this decision at any time since the Veteran's claim for an increased evaluation; thus, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.  Moreover, staged ratings are not appropriate for the time frame on appeal.  See Hart, 21 Vet. App. at 509-10.


(v)  TDIU

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2015).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that his left knee disability is sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  As there is no evidence or assertion of unemployability related to the Veteran's left knee disability during the pendency of this appeal, the Board finds that the issue of entitlement to TDIU has not been raised.  See 38 C.F.R. §§ 3.340, 4.16; Rice, 22 Vet. App. at 453.




(vi)  Extraschedular Consideration

The evaluation of the Veteran's left knee disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's left knee disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his left knee disability is manifested by slight recurrent lateral instability; dislocated left knee cartilage with frequent symptoms of "locking" and pain; and flexion limited by weakened movement and excess fatigability.  The Veteran has stated that his reported symptoms make it difficult for him to climb ladders and stairs, interfere with his ability to squat and rise from a squatting position, cause his knee to lock up and give way, and make it difficult for him to engage in physical activities, including playing with his grandchildren.  See, e.g., August 2014 Board Hearing Testimony.  

These reported symptoms are contemplated by - and indeed directly addressed by - sections 4.40, 4.45, and 4.59 of the regulations, as well as by DC's 5003, 5257, 5258, and 5260, which provide for compensation for arthritis, instability, dislocated semilunar cartilage with frequent episodes of locking and pain, and limited motion.  See 38 C.F.R. § 4.71a.  Moreover, although not every specific symptom or manifestation pertaining to the Veteran's left knee disorder may be mentioned, sections 4.40, 4.45, and 4.59 of the regulations, and DC's 5003, 5257, 5258, and 5260 effectively contemplate all disabling effects from a knee disorder characterized by instability, locking, weakened movement and excess fatigability.  In this regard, as noted in Thun, the ratings provided under the VA Schedule for Rating Disabilities are averages, and while they may not completely account for each individual veteran's circumstances, are nevertheless adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  In other words, the rating criteria need not specifically mention each and every symptom or manifestation in order to be adequate to compensate for a given disability.  Indeed, as discussed above, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  That is, the rating criteria are designed ultimately not to compensate for a given sign or symptom, but rather for its effects on one's ability to function under the ordinary conditions of daily life, including employment.  In this regard, the rating criteria are generally considered adequate to compensate for such disabling effects, absent a specific showing to the contrary.  See 38 C.F.R. § 4.1.

Furthermore, as with symptoms and manifestations, the lack of specific examples or reference to how the knee disorder may affect one's ability to function under the ordinary conditions of daily life and employment cannot in itself be a basis for extraschedular referral, when such functional impairment is already built into the schedular evaluations themselves.  See id.  The adequacy of the rating criteria in this larger respect is a policy determination inapposite to the role of the Board or adjudicator. 

To review, the fact that a particular symptom or manifestation may not be mentioned in the rating criteria does not in itself show an exceptional or unusual disability picture.  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015); see also § 4.21 (2015) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of evaluation is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2015).  

By the same token, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  As stated in 38 C.F.R. § 4.10, the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment.  Thus, it must be assumed that even when the criteria are cast solely in terms of objective clinical data that form the basis of the disability evaluation, the actual impairment caused by the disability under ordinary conditions of life and work is already built into their design, in light of § 4.10.

It also bears re-emphasizing that the schedular ratings are averages and need not completely account for each individual veteran's circumstances in order to be adequate for evaluation purposes.  See Thun, 22 Vet. App. at 114; see also 38 C.F.R. § 4.21 (2015) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Thus, the fact that the disability may impose external challenges or circumstances unique to the claimant and not specifically mentioned in the criteria does not alone show that application of the regular schedular standards is impractical.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  

Accordingly, the fact that the Veteran has reported experiencing difficulty climbing ladders and stairs, interference with his ability to squat and rise from a squatting position, difficulty balancing, and impairment in his ability to engage in certain physical activities, among other situational difficulties, does not establish an exceptional or unusual disability picture even though these challenges or circumstances are not specifically mentioned in the schedular criteria.  Rather, the direct clinical manifestations of the knee disorder, such as instability, locking, pain, and weakness, and the diagnosis or diagnoses rendered on the basis of such manifestations, determine the rating criteria to be applied, and it must be assumed that the applicable rating criteria adequately compensate for the functional impairment experienced in the context of daily life and employment.  See 38 C.F.R. §§ 4.1, 4.10. 

If the Veteran's left knee manifestations were such that they caused additional disability not contemplated by sections 4.40, 4.45, and 4.59 of the regulations, as well as by DC's 5003, 5257, 5258, and 5260, then a separate rating may be warranted for the associated disability, or extraschedular referral may be in order.  In this case, the Veteran's left knee disability has not caused disability beyond or distinct from what is contemplated by the rating criteria, and the Board has already explained both why the manifestations of the left knee disorder may already be specifically contemplated by the regulations even though not specifically mentioned therein, and why such manifestations do not render the application of the diagnostic code impractical, since the relevant DCs are not designed to compensate for each and every sign and symptom, but rather for the resulting overall disability.  As noted above, the resulting disability in terms of daily functional and occupational impairment is itself usually not described in the rating criteria, but is built into the schedular standards.  See 38 C.F.R. §§ 4.1, 4.10.  Thus, there must be affirmative evidence that the disability in question not only does not fit squarely into their framework-which is designed to be broad enough to encapsulate many possible variations of a given disability but by the same token may not always thoroughly describe each individual case (indeed may not describe any individual case given their generality)-but is "so exceptional or unusual" as to render their application impractical.  See Thun, 22 Vet. App. at 114.  

With respect to occupational impairment, the fact that a disability interferes with employment "cannot constitute an 'exceptional or unusual' circumstance rendering application of the rating schedule impractical."  VAOPGCPREC 6-96.  In this regard, the rating schedule itself is based upon the average impairment of earning capacity due to service connected disability, and thus "application of the rating schedule clearly recognizes that the rated disability interferes with employment."  Id.; see also 38 C.F.R. § 4.1; Thun, 22 Vet. App at 118-19 (holding, in pertinent part, that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Thus, a finding that interference with employment can satisfy the first Thun factor would essentially collapse the first two Thun factors into one, and be inconsistent with the fact that interference with employment is already contemplated by the rating schedule, and indeed forms its very basis.

With the above principles in mind, the functional effects reported by the Veteran show difficulties consistent with a knee disability.  They do not show manifestations different from, or more severe than, the levels of disability compensated by the rating criteria such as to render their application impractical.  

In sum, for the reasons explained above, there are no disabling effects of the Veteran's left knee disability not accounted for under the schedular criteria such as to render their application impractical, even if a given sign, symptom, or example of functional impairment or external challenge is not specifically mentioned in the rating criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

Accordingly, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's left knee disability for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities may also require consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned, which also raised the issue of whether their combined impact was adequately captured by the regular schedular standards.  See id. at 1363.  That case also involved the issue of entitlement to TDIU, which similarly requires consideration of the combined effects of service-connected disabilities.  See id.; see also 38 C.F.R. §§ 3.340, 4.16.  In this case, unlike Johnson, only the evaluation of the Veteran's left knee disability is currently on appeal before the Board, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  Neither the adequacy of the individual ratings assigned other service-connected disabilities, nor the adequacy of their combined evaluation, has been raised.  Accordingly, the evaluation of the Veteran's left knee disability does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his reported knee symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a right elbow disorder, claimed as nerve damage, as the result of VA treatment at the Oklahoma City VAMC, including as the result of a right elbow arthroscopy with debridement and loose body removal performed on May 19, 2011, is denied.

Effective March 1, 2011, a 10 percent rating under DC 5257 for left knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.

Effective March 1, 2011, a 20 percent rating under DC 5258 for left knee meniscus tear is granted, subject to the law and regulations governing the payment of VA monetary benefits.

Effective March 1, 2011, a 10 percent rating under DC 5003-5260 for arthritis of the left knee with limitation of flexion is granted, subject to the law and regulations governing the payment of VA monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


